By the Court,

Beardsley, J.
The last objection is fatal. If the plaintiff sought to recover on the ground that he was a mechanic, and the deric a tool or implement necessary to the carrying on of his trade (2 R S., 367, § 22), he was bound to prove that the value of all such tools and implements owned by him, the deric included, did not exceed twenty-five dollars, (a) The exemption goes to that extent and no further, and one who seeks to avail himself of the privilege must prove every fact upon which it rests, although it involves the necessity of sustaining a negative proposition.
Simply proving that he was a mechanic and the deric a necessary tool or implement of trade, was not enough to establish the exemption set up; he may have had other tools and implements of the like nature and quality, exceeding the value of such as are exempt from execution.
(Van Sicklar v. Jacobs, 14 Johns., 434.) The same principle applies where the plaintiff claims as head of a family for which he provides, and that the deric was a necessary working tool owned by him. (Laws 1842, p. 193, § 1.) But no proof was offered tending, in the slightest degree, to show that the plaintiff had not other property to the full amount protected by the exemption. The onus was on the plaintiff, and failing to prove this part of his case he was not entitled to recover. The judgment of the common pleas should be "affirmed with costs.
Judgment affirmed.